36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Betty MITCHELL, Appellant.
No. 92-3281, 92-3282 and 92-3288.
United States Court of Appeals, District of Columbia Circuit.
Aug. 23, 1994.

Before:  WILLIAMS, GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes came to be heard on appeal from the judgments of the United States District Court for the District of Columbia, and were briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  Accordingly, it is


2
ORDERED and ADJUDGED by the Court that the judgments of the District Court are affirmed.  There was no reversible error in the trial and no plain error in the sentencing.  See  United States v. Saro, 24 F.3d 283 (D.C.Cir.1994).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).